DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 1, "wherein the each of the plurality of struts" contains an extra article and should be amended to read "wherein each of the plurality of struts" instead.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 3 of the claim, "the arms" should be amended to recite "the pair of U-shaped arms" instead to match the antecedent basis established in claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (PGPub US 2018/0304052 A1) in view of Burton (US Patent No. 8,211,354 B2).
With respect to claim 17, Schneider et al. discloses a balloon catheter (see Fig. 1), comprising: a catheter shaft (PP [0006]: "a medical balloon on a distal end of the elongated shaft", see 2 in Fig. 2A); an inflatable balloon (4 in Fig. 1) secured to a distal portion of the catheter shaft (see 2 in Fig. 2A); and an expandable frame (6) disposed over the balloon (see Fig. 1), the expandable frame (6 in Fig. 2A) including one or more axially extending struts (10) including cutting members (16) mounted on the expandable frame (6).
	However, Schneider et al. fails to disclose wherein each strut defines a longitudinal channel; and one or more cutting members mounted on the expandable frame; wherein the longitudinal channel of each strut receives one or more cutting members.
	In the same field of endeavor of cutting balloons (abstract), more particularly related to the mounting of cutting members, Burton teaches a balloon catheter (abstract), comprising: a catheter shaft (66 in Fig. 13); an inflatable balloon (10 in Fig. 1) secured to a distal portion of the catheter shaft; and longitudinal channels (14 in Fig. 4); wherein the longitudinal channels (14) receives one or more cutting members (32).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schneider et al. disclosure to incorporate the teachings of Burton and include wherein each strut defines a longitudinal channel; and one or more cutting members mounted on the expandable frame; wherein the longitudinal channel of each strut receives one or more cutting members. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of blade mounting methods that would have yielded predictable results when used on the expandable frame disclosed by the Schneider et al. reference.
Regarding claim 18, Schneider et al. further fails to disclose wherein the longitudinal channel of each strut slidably receives one of the one or more cutting members therein.
	In the same field of endeavor of cutting balloons (abstract), more particularly related to the mounting of cutting members, Burton teaches wherein the longitudinal channel (14 in Fig. 4) slidably receives one of the one or more cutting members (32) therein (claim 8: “said anchor portion being disposed into said first longitudinal cavity by sliding said anchor portion through and open end of said first longitudinal cavity”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schneider et al. disclosure to incorporate the teachings of Burton and include wherein the longitudinal channel of each strut slidably receives one of the one or more cutting members therein. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of blade mounting methods that would have yielded predictable results when used on the expandable frame disclosed by the Schneider et al. reference.
Regarding claim 19, Schneider et al. further fails to disclose wherein the longitudinal channel of each strut is defined by a pair of U-shaped arms having an opening extending therebetween, wherein the one or more cutting members extends beyond the top portion of the arms through the opening.
	In the same field of endeavor of cutting balloons (abstract), more particularly related to the mounting of cutting members, Burton teaches wherein the longitudinal channels (14 in Fig. 2) are defined by a pair of U-shaped arms (18 in Fig. 4) having an opening extending therebetween (20 in Fig. 2), wherein the one or more cutting members (32 in Fig. 4) extends beyond the top portion of the arms (34 extends past 19) through the opening (unmarked opening in Fig. 4, see 20 in Fig. 2).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schneider et al. disclosure to incorporate the teachings of Burton and include wherein the longitudinal channel of each strut is defined by a pair of U-shaped arms having an opening extending therebetween, wherein the one or more cutting members extends beyond the top portion of the arms through the opening. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of blade mounting methods that would have yielded predictable results when used on the expandable frame disclosed by the Schneider et al. reference.
Regarding claim 20, Schneider et al. further fails to disclose wherein the one or more cutting members includes a base portion inserted into the channel and a cutting edge of the one or more cutting members extends above the top portion of the arms.
	In the same field of endeavor of cutting balloons (abstract), more particularly related to the mounting of cutting members, Burton teaches wherein the one or more cutting members (32 in Fig. 4) includes a base portion (30) inserted into the channel (22) and a cutting edge (34) of the one or more cutting members (32) extends above the top portion (19) of the arms (18).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schneider et al. disclosure to incorporate the teachings of Burton and include wherein the one or more cutting members includes a base portion inserted into the channel and a cutting edge of the one or more cutting members extends above the top portion of the arms. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of blade mounting methods that would have yielded predictable results when used on the expandable frame disclosed by the Schneider et al. reference.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The subject matter of the independent claims 1 and 12 filed on 9/15/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the proximal section includes a coupling mechanism and is pivotably coupled to a first coupling mechanism of the intermediate section, and the distal section includes a coupling mechanism that is pivotably coupled to a second coupling mechanism of the intermediate section, in combination with the other limitations of the independent claim.
	The closest prior art is Schneider et al., which discloses a balloon catheter (see Fig. 1), comprising: a catheter shaft (PP [0006]: "a medical balloon on a distal end of the elongated shaft", see 2 in Fig. 2A); an inflatable balloon (4 in Fig. 1) secured to a distal portion of the catheter shaft (see 2 in Fig. 2A); and an expandable frame (6) disposed over the balloon (see Fig. 1), the expandable frame (6 in Fig. 2A) including a proximal section (left tapered portion in Fig. 2B), a distal section (right tapered portion in Fig. 2B), and an intermediate section (central portion with 16 disposed thereon). 
	Furthermore, in the same field of endeavor of cutting balloons (abstract), more particularly related to the mounting of cutting members, Burton teaches a balloon catheter (abstract), comprising: a catheter shaft (66 in Fig. 13); an inflatable balloon (10 in Fig. 1) secured to a distal portion of the catheter shaft; and longitudinal channels (14 in Fig. 4); wherein the longitudinal channels (14) receives one or more cutting members (32).
	However, both references fail to disclose or suggest wherein the proximal section includes a coupling mechanism and is pivotably coupled to a first coupling mechanism of the intermediate section, and the distal section includes a coupling mechanism that is pivotably coupled to a second coupling mechanism of the intermediate section. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features.
With respect to claim 12, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the proximal section includes a coupling mechanism and is pivotably coupled to a first coupling mechanism of the intermediate section, and the distal section includes a coupling mechanism that is pivotably coupled to a second coupling mechanism of the intermediate section, in combination with the other limitations of the independent claim.
	The closest prior art is Schneider et al., which discloses a balloon catheter (see Fig. 1), comprising: a catheter shaft (PP [0006]: "a medical balloon on a distal end of the elongated shaft", see 2 in Fig. 2A); an inflatable balloon (4 in Fig. 1) secured to a distal portion of the catheter shaft (see 2 in Fig. 2A); and an expandable frame (6) disposed over the balloon (see Fig. 1), the expandable frame (6 in Fig. 2A) including a proximal section (left tapered portion in Fig. 2B), a distal section (right tapered portion in Fig. 2B), and an intermediate section (central portion with 16 disposed thereon); wherein at least one of a proximal end region or a distal end region of the expandable frame (6) includes a collar (12 and 14). 
	However, each reference fails to disclose wherein the proximal section includes a coupling mechanism and is pivotably coupled to a first coupling mechanism of the intermediate section, and the distal section includes a coupling mechanism that is pivotably coupled to a second coupling mechanism of the intermediate section. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771